DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 5, 6, 9, 13, 14, 17 and 20 were amended.
Response to Arguments
Applicant’s arguments with respect to the amended portion of claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 20190066068 A1) in view of Kursun (US 20190244306 A1).
Regarding claim 1, Mitchell et al. teaches:
a computing system comprising: a network interface to receive a request to execute a cross-chain transaction, at least by (paragraph [0028] describing a request received 
and a processor to: identify disparate locations of two or more different blockchains that have stored therein data for the cross-chain transaction, at least by (paragraph [0033] describes an identification directory that provides ids and access credentials for the blockchains, paragraph [0038] describes polling the identification directory to obtain access credentials for the two or more blockchains involved in the transaction to access information from the blockchains.  The obtained ids and access credentials of each blockchain is interpreted as the identified disparate locations of two or more different blockchains and the information from the blockchain is the stored data for “the cross-chain transaction”.)
retrieve data from data blocks of the two or more different blockchains, respectively, based on the identified disparate locations, at least by (paragraph [0038] “accesses information from the blockchains using the obtained access credentials”)
execute the cross-chain transaction which takes the retrieved data from the two or more different blockchains as inputs to generate a cross-chain result, at least by (paragraph [0038] further describes using the information accessed from the two different blockchains and completing the transaction.  Paragraph [0039] further describes recording information reflecting the completed transaction, this recorded information is “the cross-chain result”)
and store the cross-chain result via a data block of a distributed ledger, at least by (paragraph [0039], which describes recording information to the blockchains reflecting 
But Mitchell fails to specifically disclose: 
(a) via a smart contract, stored on a mixed blockchain which is different from the two or more different blockchains
(b) execute the cross-chain transaction via the smart contract stored on the mixed blockchain
However, Kursun teaches the above limitation (a) at least by (paragraph [0085], claim 3,  which specifically discloses, “cross-chain smart contracts”, that controls and enforces the movement and/or regulation of data between a plurality of block chains (e.g. “cross-chain transaction”), said smart contracts are further described as “self-executing and/or self-enforcing” and “cross-chain smart contracts may be configured to dynamically form one or more additional chains or relationships between one or more nodes or chains within the architecture (e.g., regulatory hyperchains)” (e.g. blockchain which is different from the two or more different blockchains) where the hyperchain is interpreted as the “a smart contract, stored on a mixed blockchain”.  Furthermore, Paragraph [0094] further describes acquiring regulatory requirements and characteristics for one or more regulated chains (e.g. “retrieve data from data blocks of the two or more different blockchains”) from the cross-chain smart contracts (e.g. “via a smart contract).  
Also, Kursun teaches the above limitation (b) at least by (paragraph [0085] “one or more cross-chain smart contracts may control and enforce the movement and/or regulation of data between a plurality of block chains”, the one or more cross-chain smart contracts is the  the movement and/or regulation of data between a plurality of block chains (e.g. “execute cross-chain transaction”))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kursun into the teaching of Mitchell as both relate to executing cross-chain transactions and one of the ordinary skill in the art would have been motivated to use decentralized cross-chain smart contracts “hyperchain” to improve on scalability issues related to a centralized regulating authority, as taught by Kursun in para. 0086-0087.
As per claim 2, claim 1 is incorporated and Mitchell further discloses:
wherein execution of the cross-chain transaction causes the processor to mix retrieved data from the two or more different blockchains together, at least by (paragraph [0038] describes using the information from the two different blockchains to facilitate completions of the transaction in other words, the information from the two different blockchains are mixed to complete the transaction.)
As per claim 3, claim 1 is incorporated and Mitchell further discloses:
wherein the processor is configured to insert a new data block that has stored therein information about the cross-chain result into each of the two or more different blockchains, at least by (paragraph [0039] describes recording information into the respective blockchains reflecting aspects of the completed transaction, as discussed 
As per claim 7, claim 1 is incorporated and Mitchell further discloses:
wherein the processor is configured to control the network interface to retrieve the data for the cross-chain blockchain transaction from respective target blockchain nodes of the two or more different blockchains identified by the received request, at least by (paragraph [0038] “accesses information from the blockchains using the obtained access credentials”)
Claims 9-11 and 15 recite equivalent claim limitations as claim 1-3 and 7 above, except that they set forth the claimed invention as a method; Claims 17 - 19 recite equivalent claim limitations as claim 1-3 above, except that they set forth the claimed invention as non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim 4-6, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Kursun in view of Wu et al. (US 20190188711 A1).
As per claim 4, claim 3 is incorporated and Mitchell further discloses:
wherein the processor is configured to insert the new data block that has stored therein information about the cross-chain result into a first blockchain from among the two or more different blockchains to update transaction data obtained from the first blockchain with a delta value of the cross-chain result, at least by (paragraph [0039] describes recording information into the respective blockchains reflecting aspects of the completed transaction, as discussed above the recorded information is 
But Mitchell fails to disclose the result as an update transaction data obtained from the first blockchain with a delta value of the cross-chain result
However, Wu teaches the above limitations at least by (paragraph [0311] which describes how the system commits a cross chain transaction between a source and target distributed ledger.  Where the delta value of the cross-chain result is the committed spent output transferred to the target ledger from the source ledger, which in turn updates the source ledger (e.g. insert the new data block that has stored therein information about the cross-chain result into a first blockchain) with the spent amount.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wu into the teaching of Mitchell and Kursun as both relate to executing cross-chain transactions and one of the ordinary skill in the art would have been motivated to use a set of nodes that are shared by all the distributed ledger networks in the multiple distributed ledger system in a cross-chain transaction, because each of these shared nodes may operate as a full node for all the co-ledgers (e.g. mixed-chain blockchain) of the multiple distributed ledger system so as to efficiently support cross-ledger transfers as taught by Wu in para. 0103.
As per claim 5, claim 1 is incorporated and Mitchell discloses:
wherein the processor is configured to insert a new data block that has stored therein information about the cross-chain result into the mixed blockchain based on the generated cross-chain result, at least by (paragraph [0039] describes recording information into the respective blockchains reflecting aspects of the completed transaction, as discussed above the recorded information is the cross-chain result.  As such, the recorded information is the new data block inserted/recorded into the respective blockchains).  While Mitchell discloses inserting a new data block that has stored therein information about the cross-chain result into respective blockchains, Mitchell fails to describe said blockchains as the mixed blockchain.
However, Wu et al. teaches the above limitations at least by (paragraph [0105-0106] and corresponding Fig. 6a and 6b, which describes each node in the shared set of full nodes 100ABC containing a copy of each of the three distributed ledgers A, B and C (e.g. two or more different blockchains).  Where each of the three distributed ledger A, B, C stores their respective ledger transaction including new data blocks with respect to any completed transaction, and each node in the shared set of full nodes 100ABC would include copies of all three distributed ledgers including any new data blocks with respect to any transaction, as such each node in the shared set of full nodes 100ABC with copies of all three distributed ledgers is interpreted as mixed-chain blockchain.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wu into the teaching of Mitchell and Kursun as both relate to executing cross-chain transactions and one of the ordinary skill in the art would have been motivated to use a set of nodes that are shared by all the distributed ledger networks in the multiple distributed ledger system in a cross-chain transaction, because each of these shared nodes may operate as a full node for all the co-ledgers (e.g. the mixed blockchain) Wu in para. 0103.
As per claim 6, claim 5 is incorporated and Mitchell fails to disclose:
wherein the processor is further configured to link the new data block inserted into the mixed blockchain to a cross-chain result of another cross-chain transaction previously stored in the mixed blockchain, 
However, Wu et al. teaches the above limitations at least by (paragraph [0105-0106] and corresponding Fig. 6a and 6b, as discussed above, each node in the shared set of full nodes 100ABC contains a copy of each of the three distributed ledgers A, B and C (e.g. two or more different blockchains), as such, newly inserted data blocks in any of the three distributed ledgers A, B and C with respect to any completed transaction would be copied into corresponding copies of the distributed ledgers in each node in the shared set of full nodes 100ABC (e.g. mixed-chain blockchain), theses copies of distributed ledgers includes links between new blocks and previous blocks within the distributed ledgers (e.g. cross-chain result of another cross-chain transaction previously stored in the mixed blockchain).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wu into the teaching of Mitchell and Kursun as both relate to executing cross-chain transactions and one of the ordinary skill in the art would have been motivated to use a set of nodes that are shared by all the distributed ledger networks in the multiple distributed ledger system in a cross-chain transaction, because each of these shared nodes may operate as a full node for all the co-ledgers (e.g. mixed-chain blockchain) of the multiple distributed ledger system so as to efficiently support cross-ledger transfers as taught by Wu in para. 0103.
Claims 12-14 recite equivalent claim limitations as claim 4-6 above, except that they set forth the claimed invention as a method; Claim 20 recite equivalent claim limitations as claim 5 above, except that they set forth the claimed invention as non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and Kursun in view of Carey et al. (US 20180165476 A1)
As per claim 8, claim 1 is incorporated and Mitchell further discloses:
wherein the processor is configured to identify different network locations of the two or more different blockchains, respectively, based on two or more uniform resource locators (URLs) included in the request.
However, Carey teaches the above limitations at least by (paragraph [0032] “the ID 402 to blockchain A may include, for example, a Uniform Resource Locator ( URL) to blockchain A. In some aspects, the ID 404 to blockchain B may include, for example, a URL to blockchain B”).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Carey into the teaching of Mitchell and Kursun as both relate to executing cross-chain transactions and one of the ordinary skill in the art would have been motivated uniquely identify each blockchain for identification along with preventing and mitigating security and integrity risks, see Carey para. [0030].
Claim 16 recite equivalent claim limitations as claim 8 above, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152